

PLACEMENT AGENCY AGREEMENT


April 12, 2007


Rodman & Renshaw, LLC
1270 Avenue of the Americas
New York, New York 10017


Gentlemen:


WaferGen, Inc., a Delaware corporation (“WaferGen”), hereby confirms its
agreement (the “Agreement”) with Rodman & Renshaw, LLC, a Delaware limited
liability company (“Rodman or the “Placement Agent”), as follows (unless the
context otherwise requires, as used herein, “WaferGen” refers to WaferGen, Inc.
and each of its subsidiaries, if any):


1. Offering.


Subject to all of the terms and conditions of this Agreement:


(a) This Placement Agency Agreement (the “Agreement”) sets forth the terms under
which Rodman & Renshaw, LLC, a registered broker-dealer and member of the
National Association of Securities Dealers, Inc. (“NASD”) (collectively,
together with its selected dealers, the “Placement Agent”) shall be engaged by
WaferGen during the Offering Period (as hereinafter defined) in connection with
a private placement to offer (the “Offering”) for sale as the
exclusive placement agent for WaferGen, of Units to be issued by WaferGen
Bio-systems, Inc., a Nevada corporation (“Bio-systems”) upon the acquisition of
WaferGen by Bio-systems, (the “Units”), as described in the Memorandum (as
defined in Section 1(e) hereof under the heading “Description of Capital Stock”)
consisting of shares of common stock, $0.001 par value per share (the “Common
Stock”), and warrants to purchase shares of Common Stock (the “Warrants”) for
minimum gross proceeds of $9,000,000 (the “Minimum Amount”) and maximum gross
proceeds of $12,000,000 (subject to increase to $14,400,000 in the discretion of
WaferGen and Bio-systems) (the “Maximum Amount”). The minimum subscriptions
amount for Units offered by the Placement Agent will be $30,000; provided,
however, that subscriptions in lesser amounts may be accepted by Bio-systems and
WaferGen in their sole discretion.
 
Concurrently with the closing of the Offering, Bio-systems, a public shell
company (“Pubco”) will acquire by merger the business of WaferGen by merger with
a wholly-owned subsidiary of Pubco and, with the proceeds of the Offering,
continue the existing operations of WaferGen as a subsidiary of Pubco (the
“Merger”). Pubco will assume the obligations of WaferGen pursuant to this
Agreement upon consummation of the Merger. Unless the context requires
otherwise, “WaferGen” refers to Pubco and WaferGen after giving effect to the
Merger.
 
(b) The Placement Agent hereby accepts appointment and agrees to use its
reasonable best efforts to perform its services hereunder and to assist WaferGen
in finding subscribers for Units who qualify as “accredited investors”, as such
term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated under
Section 4(2) of the Securities Act of 1933, as amended (the “Act”), or are
otherwise exempt offerees that will not cause WaferGen to have to register the
offering with the Securities and Exchange Commission (the “SEC”) or other
regulatory body or authority. The Units will be offered to potential
subscribers, which, subject to compliance with the requirements for other
investors, may include related parties of the Placement Agent or WaferGen,
commencing on the date of the Memorandum and terminating on May 31, 2007, unless
extended by WaferGen and the Placement Agent within their mutual discretion or
terminated earlier as provided herein (the “Offering Period”). The date on which
the Offering shall terminate shall be referred to as the “Termination Date.” The
Closing (as hereinafter defined) may be held up to ten days after the
Termination Date, or such other date as mutually agreed by WaferGen and the
Placement Agent.
 

--------------------------------------------------------------------------------


 
The Placement Agent may sell Units through other broker-dealers who are members
of the NASD and are acceptable to WaferGen and may reallow all or a portion of
the Placement Agent’s Fee (as defined below) and the Placement Agent Warrants
(as defined below) it receives to such other broker-dealers.
 
(c) Until forty-five (45) days following the date of the Memorandum (the
“No-Shop Period”), unless this Agreement is extended by mutual agreement of
WaferGen and the Placement Agent, WaferGen agrees that without the prior written
approval of the Placement Agent, it will not, and will not permit any of its
stockholders, members, officers, employees, directors, agents or representatives
(the “Representatives”) to, directly or indirectly, solicit, encourage,
initiate, enter into, continue or participate in any negotiations or discussions
with, or provide any information to, any third party concerning any public or
private offering or other financing or capital-raising transaction of any kind,
including but not limited to a “CAP”, a “SPAC”, a “PIPE”, a merger with a public
company other than Pubco, or an initial public offering of securities, other
than issuances of securities in connection with or contemplated by this
Agreement or the Memorandum (collectively, the “Financing Activities”).
Notwithstanding anything herein to the contrary, the Company may arrange for
advances from Representatives for its normal working capital needs during the
pendency of the Offering, including through short term loans, which may be
convertible into equity or repaid from the proceeds of the Offering at Closing,
at the discretion of the Company and the lender, and WaferGen may accept
subscribers in the Offering that have been identified by Representatives or
registered broker-dealers (as described in Section 3(a) below) provided (i) such
subscribers comply with the subscription and other procedures for the Offering
established by Placement Agent for offerees generally, and (ii) the Placement
Agent receives all compensation due in accordance with Section 5 of this
Agreement in connection with the sale of the Units to such subscribers.
Following the termination of the No-Shop Period without there having occurred a
closing under the Offering, subject to the terms and conditions of this
Agreement, Wafergen shall not be restricted in any Financing Activities.
 
 (d) WaferGen shall not knowingly accept subscriptions from, or sell Units to,
any persons or entities that do not qualify as (or are not reasonably believed
to be) “accredited investors,” as such term is defined in Rule 501 of Regulation
D. 
 
(e) The offering of the Units will be made by the Placement Agent on behalf of
WaferGen solely pursuant to the Memorandum, which at all times will be in form
and substance reasonably acceptable to the Placement Agent and its counsel and
contain such legends and other information as the Placement Agent and its
counsel may, from time to time, deem necessary and desirable to be set forth
therein. “Memorandum” as used in this Agreement means solely WaferGen’s
Confidential Private Placement Memorandum, inclusive of all exhibits, and any
and all amendments or supplements thereto (in which case, the term Memorandum
shall refer for periods after such amendment or supplement has been provided to
the Placement Agent, such Memorandum as so amended or supplemented (but exluding
any brochure or other document distrubted with such Memorandum) up to and
including the Closing Date (as hereinafter defined) that the Placement Agent may
use on WaferGen’s behalf to sell the Units. Unless otherwise defined herein,
each capitalized term used in this Agreement will have the same meaning as shall
be set forth in the Memorandum or in Exhibit A hereto.
 
2

--------------------------------------------------------------------------------


 
(f) The Placement Agent shall comply with all applicable broker-dealer
registration requirements, applicable federal and state securities laws and all
NASD regulations with respect to the Offering and conduct the Offering in
accordance with Regulation D. In connection with the Offering, the Placement
Agent will offer the Units only in those jurisdictions (states of the United
States and foreign) in which the Units have been qualified or registered for
sale under the securities laws of such jurisdiction, or an exemption from such
qualification or registration is available, and will deliver to each potential
investor contacted by it, prior to accepting any subscription from such
investor, the Memorandum. A copy of each subscription document shall be promptly
transmitted to WaferGen or its counsel. All information and statements relating
to the Placement Agent provided in writing by the Placement Agent for inclusion
in the Memorandum will be true and correct in all material respects as of the
date provided and such statements and information will not be misleading in any
material respect.

 
2. Representations and Warranties of WaferGen. WaferGen hereby represents and
warrants to the Placement Agent that except as otherwise set forth in the
Memorandum, each of the following is true in all respects as of the date hereof
and will be true in all respects as of the Closing Date:
 
(a)  The information contained in the Memorandum complies in all material
respects with Section 502(b)(1) for an offering to be sold exclusively to
accredited investors (as such term is defined in Section 501(a) of Regulation D.
The Units will be offered and sold pursuant to the registration exemption
provided by Regulation D and Section 4(2) and/or Section 4(6) of the Act as a
transaction not involving a public offering in those jurisdictions in which the
Placement Agent notifies WaferGen that the Units are being offered for sale.
WaferGen has not taken nor will it take any action that conflicts with the
conditions and requirements of, or that would make unavailable with respect to
the Offering or the exemption(s) from registration available pursuant to
Regulation D or Section 4(2) and/or Section 4(6) of the Act, and knows of no
reason why any such exemption would be otherwise unavailable to it. Neither
WaferGen nor its affiliates has been subject to any order, judgment or decree of
any court or governmental authority of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failing to comply with
Rule 503 of Regulation D.
 
(b)  The Memorandum, except for information relating to the Placement Agent
furnished to WaferGen in writing by the Placement Agent expressly for use in the
Memorandum, does not include any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the statements, documents, certificates or other items
prepared or supplied by WaferGen with respect to the transactions contemplated
hereby contains an untrue statement of a material fact or omits a material fact
necessary to make the statements contained therein not misleading. There is no
fact that WaferGen has not disclosed in the Memorandum and of which WaferGen is
aware that materially and adversely affects or could reasonably be expected to
materially and adversely affect the business prospects, financial condition,
operations, or assets of WaferGen.
 
3

--------------------------------------------------------------------------------


 
(c)  WaferGen is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. WaferGen has no subsidiaries
and does not have an equity interest in any other firm, partnership, association
or other entity. WaferGen is duly qualified to transact business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the location of its properties or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the business, condition (financial or
otherwise), operations, or property of WaferGen (a “Material Adverse Effect”).
 
(d)  WaferGen has all requisite power and authority (corporate and other) to
conduct its business as presently conducted and as proposed to be conducted (as
described in the Memorandum), to enter into and perform its obligations under
this Agreement and, immediately prior to the Closing, to perform its obligations
under the agreement of merger that will effect the Reverse Merger (the “Merger
Agreement”) and, to perform its obligations under the subscription agreement
annexed to the Memorandum (the “Subscription Agreement”), to perform its
obligations under the Registration Rights Agreement annexed to the Memorandum
(“Registration Rights Agreement”) and to perform its obligations under the
Warrants, (collectively with this Agreement, the Merger Agreement, the
Subscription Agreement, the Registration Rights Agreement and the Warrants, the
“Transaction Documents”) and under such agreements with Bio-systems as will be
entered in order to cause Bio-systems to issue, sell and deliver the Units and
become bound to the Transaction Documents to which Bio-systems will become a
party. The execution and delivery of each of the Transaction Documents by
WaferGen has been duly authorized by all necessary corporate action. This
Agreement has been duly executed and delivered and constitutes, and each of the
other Transaction Documents, upon due execution and delivery, will constitute,
valid and binding obligations of WaferGen, enforceable against WaferGen in
accordance with their respective terms (i) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of WaferGen’s
obligations to provide indemnification and contribution remedies under the
securities laws and (ii) subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
 
(e)  None of the execution and delivery of, or performance by WaferGen of the
Transaction Documents or the consummation of the transactions herein or therein
contemplated conflicts with or violates, or will result in the creation or
imposition of any lien, charge or other encumbrance upon any of the assets of
WaferGen under any agreement or other instrument to which WaferGen is a party or
by which WaferGen or its assets may be bound, any term of the certificate of
incorporation or by-laws of WaferGen, or any license, permit, judgment, decree,
order, statute, rule or regulation applicable to WaferGen or any of its assets,
other than those that would not have a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------


 
(f)  Immediately prior to the Closing, WaferGen shall have authorized and
outstanding capital stock as set forth under the heading “Description of Capital
Stock” in the Memorandum. Except as set forth in the Memorandum or contemplated
by the Transaction Documents, all outstanding shares of capital stock of
WaferGen are duly authorized, validly issued and outstanding, fully paid and
nonassessable. Except as set forth in the Memorandum, as of the date of the
Closing: (i) there will be no outstanding options, stock subscription
agreements, warrants or other rights permitting or requiring WaferGen or others
to purchase or acquire any shares of capital stock, or other equity securities
of WaferGen, or to pay any dividend or make any other distribution in respect
thereof; (ii) there will be no securities issued or outstanding that are
convertible into or exchangeable for any of the foregoing and there are no
contracts, commitments or understandings, whether or not in writing, to issue or
grant any such option, warrant, right or convertible or exchangeable security,
provided however, that this shall in no way limit the ability of WaferGen to
grant stock options or warrants to its employees, directors and consultants
(including, but not limited to, members of the WaferGen’s scientific advisory
board) following the Closing, so long as any such grants made prior to the 90th
day following the effectiveness of a registration statement filed pursuant to
the terms of the Registration Rights Agreement reflect an exercise price not
lower than the price per share of Common Stock paid by investors in the
Offering; (iii) no shares of stock or other securities of WaferGen will be
reserved for issuance for any purpose; (iv) there will be no voting trusts or
other contracts, commitments, understandings, arrangements or restrictions of
any kind with respect to the ownership, voting or transfer of shares of stock or
other securities of WaferGen, including without limitation, any preemptive
rights, rights of first refusal, proxies or similar rights; and (v) no person
will hold a right to require WaferGen to register any securities of WaferGen
under the Act or to participate in any such registration. As of the date of the
Closing, the issued and outstanding shares of capital stock of WaferGen will
conform to all statements in relation thereto contained in the Memorandum and
the Memorandum describes all material terms and conditions thereof. To the
knowledge of WaferGen, all issuances by WaferGen of its securities were at the
time of their issuance exempt from registration under the Act and any applicable
state securities laws.
 
(g)  No consent, authorization or filing of or with any court or governmental
authority is required in connection with the issuance of the Units or the
consummation of the transactions contemplated herein or in the other Transaction
Documents, except for required filings with the SEC and applicable “Blue Sky” or
state securities commissions relating specifically to the Offering (all of which
will be duly made on a timely basis).
 
(h)  The financial statements, together with the related notes thereto, of
WaferGen included in the Memorandum are true and complete and present fairly, in
all material respects, the financial position of WaferGen as of the date
specified and the results of its operations and changes in financial position
for the period covered thereby. Such financial statements and related notes were
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) throughout the period indicated except as may be disclosed
in the notes thereto, and except that the unaudited financial statements omit
full notes and normal year-end adjustments. Except as set forth in such
financial statements or in the Memorandum, WaferGen has no material liabilities
of any kind (whether accrued, absolute, contingent or otherwise or entered into
any material transactions or commitments) that are required to be reflected as
liabilities in the most recent balance sheet set forth in the financial
statements included in the Memorandum, other than liabilities incurred after the
date of such balance sheet in the ordinary course of business. The other
financial information with respect to WaferGen included in the Memorandum is
true, correct and accurate in all material respects and presents fairly the
information shown therein. To WaferGen’s knowledge, the statistical information
included in the Memorandum is true, correct and accurate in all material
respects and presents fairly the information shown therein.
 
5

--------------------------------------------------------------------------------


 
(i)  The conduct of business by WaferGen as presently and proposed to be
conducted is not subject to continuing oversight, supervision, regulation or
examination by any governmental official or body of the United States or any
other jurisdiction wherein WaferGen conducts or proposes to conduct such
business, except as described in the Memorandum and except such regulation as is
applicable to commercial enterprises generally. WaferGen has obtained all
requisite licenses, permits and other governmental authorization necessary to
conduct its business as presently, and as proposed to be, conducted, except
where a failure to obtain such license, permit or authorization would not have a
Material Adverse Effect or such license, permit or other governmental
authorization is pending and has been described in the Memorandum.
 
(j)  No default by WaferGen or, to the knowledge of WaferGen, any other party
exists in the due performance under any material agreement to which WaferGen is
a party or to which any of its assets is subject (collectively, the “Company
Agreements”) other than such defaults which, individually or in the aggregate
would not have a Material Adverse Effect. The Company Agreements disclosed in
the Memorandum are the only material agreements to which WaferGen is bound or by
which its assets are subject, are accurately and fairly described in the
Memorandum and are in full force and effect in accordance with their respective
terms.
 
(k)  There are no actions, proceedings, claims or investigations, before or by
any court or governmental authority pending or, to the knowledge of WaferGen,
threatened, against WaferGen, or involving its assets or, to the knowledge of
WaferGen, involving any of its officers or directors which, if determined
adversely to WaferGen or such officer or director, would reasonably be expected
to have a Material Adverse Effect or materially and adversely affect the
transactions contemplated by this Agreement or the other Transaction Documents
or the enforceability thereof.
 
(l)  WaferGen is not in violation of: (i) its certificate of incorporation or
by-laws; (ii) any indenture, mortgage, deed of trust, note or other agreement or
instrument to which WaferGen is a party or by which it is or may be bound or to
which any of its assets may be subject; (iii) any statute, rule or regulation
currently applicable to WaferGen; or (iv) any judgment, decree or order
applicable to WaferGen; which any such violation or violations individually, or
in the aggregate, would result in a Material Adverse Effect.
 
(m)  WaferGen does not own any real property in fee simple, and WaferGen has
good and marketable title to all property (personal, tangible and intangible)
owned by it, free and clear of all security interests, liens and encumbrances.
 
6

--------------------------------------------------------------------------------


 
(n)  WaferGen owns all right, title and interest in, or possesses adequate and
enforceable rights to use, all trademarks, trade names, service marks,
copyrights, rights, licenses, franchises, trade secrets, confidential
information, processes, formulations, software, source and object codes and, to
the knowledge of WaferGen, all patents necessary for the conduct of WaferGen’s
business (collectively, the “Intangibles”) other than any Intangibles,
individually or in the aggregate, where the absence of such would not have a
Material Adverse Effect and certain patent licenses for products that are
believed by WaferGen to be readily available for license and for which
alternatives exist if not available on terms that WaferGen finds acceptable. To
the knowledge of WaferGen, except as described in the immediately preceding
sentence, WaferGen has not infringed upon the rights of others with respect to
the Intangibles and WaferGen has not received notice that it has or may have
infringed or is infringing upon the rights of others with respect to the
Intangibles, or any notice of conflict with the asserted rights of others with
respect to the Intangibles.
 
(o)  WaferGen has operated its business diligently and only in the ordinary
course as theretofore conducted and since the date of the most recent balance
sheet included in the Memorandum and other than as described therein, there has
been no: (i) material adverse change in the business condition (financial or
otherwise) of WaferGen; (ii) transaction by WaferGen otherwise than in the
ordinary course of business; (iii) issuance of any securities (debt or equity)
or any rights to acquire any such securities; (iv) damage, loss or destruction,
whether or not covered by insurance, with respect to any asset or property of
WaferGen; or (v) agreement to permit any of the foregoing; other than those that
are described in the Memorandum or which, individually or in the aggregate,
would not have a Material Adverse Effect.
 
(p)  WaferGen has filed, on a timely basis, each Federal, state, local and
foreign tax return which is required to be filed by it, or has requested an
extension therefor and has paid all taxes and all related assessments, penalties
and interest to the extent that the same have become due, other than any taxes
that WaferGen is in good faith contesting.
 
(q)  WaferGen is not obligated to pay, and has not obligated the Placement Agent
to pay, a finder’s or origination fee in connection with the Offering and agrees
to indemnify the Placement Agent from any such claim made by any other person.
Except as set forth in the Memorandum, no other person has any right to
participate in any offer, sale or distribution of WaferGen’s securities to which
the Placement Agent’s rights, described herein, shall apply.
 
3. Placement Agent Appointment and Compensation.
 
(a)  WaferGen hereby appoints the Placement Agent as its exclusive agent in
connection with the Offering during the No-Shop Period. WaferGen acknowledges
that the Placement Agent may use selected dealers and sub-agents to fulfill
their agency hereunder provided that such dealers and sub-agents are compensated
solely by the Placement Agent and are acceptable to Wafergen in its sole
reasonable discretion. During the Offering Period and prior to the termination
of the No-Shop Period, WaferGen will not make, or permit to be made, any offers
or sales of the Units other than through the Placement Agent without the
Placement Agent’s prior written consent, with the exception of Units offered
through WaferGen and its officer, directors and employees, advances for working
capital, and conversion or repayment of such advances, and Units sold to
existing stockholders of WaferGen. The Placement Agent has no obligation to
purchase any of the Units. The agency of the Placement Agent hereunder shall
continue until the earlier of the Termination Date or the Closing Date.
Placement Agent consents to engagement by Wafergen of one or more consultants in
connection with rendering advice to WaferGen concerning the transactions
contemplated, provided (i) that such arrangement is disclosed in the Memorandum
and (ii) such consultants will not be compensated by WaferGen with cash success
fees related to the Offering unless such consultant is a registered
broker-dealer.
 
7

--------------------------------------------------------------------------------


 
(b)  WaferGen will cause to be delivered to the Placement Agent copies of the
Memorandum and has consented, and hereby consents, to the use of such copies for
the purposes permitted by the Act and applicable securities laws, and hereby
authorizes the Placement Agent and its agents, employees and selected dealers to
use the Memorandum in connection with the sale of the Units until the earlier of
the Termination Date or the Closing Date (unless advised in writing that the
Memorandum may no longer be used, or has been updated or supplemented), and no
other person or entity is or will be authorized to give any information or make
any representations other than those contained in the Memorandum or to use any
offering materials other than those contained in the Memorandum in connection
with the sale of the Units. WaferGen will provide at its own expense such
quantities of the Memorandum and other documents and instruments relating to the
Offering as the Placement Agent may reasonably request.
 
(c)  WaferGen will cooperate with the Placement Agent by making available to its
representatives such information as may be reasonably requested in making a
reasonable investigation of WaferGen and its affairs and shall provide access
during regular business hours to such employees as shall be reasonably
requested, provided that the Chief Executive Officer or Chief Financial Officer,
or their designee, must be present at any such meeting if they so desire. Prior
to the Closing, if requested by the Placement Agent, WaferGen shall provide, at
its own expense, credit or similar reports on such key management persons as the
Placement Agent shall reasonably request and as WaferGen has in its possession
or can obtain with the consent of such individuals. 
 
(d)  Out of the proceeds received at Closing, WaferGen shall pay to the
Placement Agent a cash placement fee equal to seven percent (7%) of the
aggregate purchase price paid by each investor for Units that are issued at
Closing other than as a result of: (i) purchases of of up to $1 million of Units
by investors who are stockholders of the Company as of the date of this
Agreement; or (ii) upon conversion, or in lieu of repayment, of any debt
outstanding as of the date of this Agreement or hereafter incurred (the
“Placement Agent’s Fee”). The Placement Agent’s Fee will be deducted from the
gross proceeds of the Units sold at the Closing.
 
(e)  As additional compensation, at the Closing, WaferGen shall sell to the
Placement Agent or its designees who are accredited investors, for nominal
consideration, warrants to purchase the number of shares of Common Stock equal
to seven percent (7%) of the aggregate number of Shares underlying the Units
issued at Closing to investors on which the Placement Agent’s Fees shall be
determined as provided in Paragraph 3 (d) hereof (the “Agent’s Warrants”). The
Agent’s Warrants shall have the same terms as, including exercise price and
registration rights, the Warrants issued to investors in the Offering. If no
Warrants are issued to investors in the Offering, the Agent’s Warrants shall
have an exercise price equal to 120% of the price at which Shares are issued to
investors in the Offering. Prior to the Closing, WaferGen and the Placement
Agent shall enter into a Warrant Agreement, in the form issued to investors, and
if no warrants are issued to investors, in form and substance reasonably agreed
upon by WaferGen and the Placement Agent.
 
8

--------------------------------------------------------------------------------


 
4. Subscription and Closing Procedures.
 
(a)  Each prospective purchaser will be required to complete and execute two (2)
original omnibus signature pages to the Subscription Agreement in the form
attached to the Memorandum as Exhibit A and other documents to be delivered
therewith as instructed in the Memorandum (collectively, the “Subscription
Documents”), which will be forwarded or delivered to the Placement Agent at the
offices of Rodman & Renshaw LLC at the address set forth in Section 13 hereof,
together with the subscriber’s check or good funds in the full amount of the
Offering Price for the number of Units desired to be purchased.
 
(b)  All funds for subscriptions received from the Offering will be promptly
forwarded by the Placement Agent or WaferGen, if received by it, to and
deposited into a non-interest bearing escrow account (the “Escrow Account”)
established for such purpose with Signature Bank, or another agent mutually
acceptable to the parties (the “Escrow Agent”). All such funds for subscriptions
will be held in the Escrow Account pursuant to the terms of an escrow agreement
among WaferGen, the Placement Agent and the Escrow Agent, such agreement to be
in form and substance satisfactory to WaferGen and the Placement Agent. WaferGen
will pay all fees related to the establishment and maintenance of the Escrow
Account, regardless of whether a closing occurs hereunder. Subject to the
receipt of such subscriptions for the Minimum Amount and WaferGen’s right to
accept or reject subscriptions, in whole or in part, in its sole discretion,
WaferGen, or the Placement Agent on WaferGen’s behalf (any such acceptance by
the Placement Agent on WaferGen’s behalf to be subject to such guidelines as
shall be agreed upon by the Placement Agent and WaferGen) will either accept or
reject the Subscription Documents and at the Closing will countersign the
accepted Subscription Documents and provide duplicate copies of such agreements
to each purchaser and to the Placement Agent. WaferGen will give written notice
to the Placement Agent of its acceptance or rejection of each subscription.
WaferGen, or the Placement Agent on WaferGen’s behalf, will promptly return to
subscribers incomplete, improperly completed, improperly executed or rejected
subscriptions and give written notice thereof to the Placement Agent upon such
return and directions to the Escrow Agent to return any subscription funds
received.
 
(c)  If subscriptions for at least the Minimum Amount have been accepted prior
to the Termination Date, the funds therefor have been collected by the Escrow
Agent and all of the conditions set forth elsewhere in this Agreement have been
fulfilled (other than such conditions as are required to be fulfilled at
Closing), a closing (the “Closing”) shall occur on such date mutually agreed by
WaferGen and the Placement Agent, which date may be up to ten days after the
Termination Date (such date, the “Closing Date”). Delivery of payment for the
accepted subscriptions from the funds held in the Escrow Account will be made by
wire transfer from the Escrow Agent to WaferGen at Closing against delivery by
WaferGen of the Units, which wire transfer shall be net of amounts due to the
Placement Agent hereunder. The Units will be in such authorized denominations
and issued in such names as the Placement Agent may request on or before the
second full business day prior to the Closing Date, and will be made available
to the Placement Agent for review and packaging in New York City at least one
full business day prior thereto. Subsequent Closings on funds in excess of the
Minimum Amount may be held on such date or dates as determined by WaferGen and
the Placement Agent.
 
(d)  If Subscription Documents for the Minimum Amount have not been received and
accepted by WaferGen on or before the Termination Date for any reason, the
Offering will be terminated (the date of such termination being referred to
herein as the “Expiration Date”) (unless the Offering is extended as provided in
the Memorandum), no Units will be sold, and the Escrow Agent will, at the
request of the Placement Agent, cause all monies received from subscribers for
the Units to be promptly returned to such subscribers without interest,
deduction or offset.
 
9

--------------------------------------------------------------------------------


 
5. Further Covenants. WaferGen hereby covenants and agrees that:
 
(a)  If, at any time prior to the Closing, any event shall occur as a result of
which, in the reasonable judgment of counsel to WaferGen or counsel to the
Placement Agent, (i) the Memorandum would, include any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (ii) it would be necessary to amend or supplement the
Memorandum so that the representations and warranties herein remain true in all
material respects or to comply with Regulation D or any other applicable
securities laws or regulations, WaferGen will promptly notify the Placement
Agent and shall, at its sole cost, prepare and furnish to the Placement Agent
copies of appropriate amendments and/or supplements in such quantities as the
Placement Agent may reasonably request. WaferGen will not at any time, whether
before or after the Closing, prepare or use any amendment or supplement to the
Memorandum of which the Placement Agent will not previously have been advised
and furnished with a copy, or to which the Placement Agent or its counsel will
have reasonably objected in writing or orally (confirmed in writing within 24
hours), or which is not in compliance in all material respects with the Act, the
regulations promulgated thereunder and all other applicable securities laws. As
soon as WaferGen is advised thereof, WaferGen will advise the Placement Agent
and its counsel, and confirm the advice in writing, of any order preventing or
suspending the use of the Memorandum, or the suspension of the qualification or
registration of the Units or shares of Common Stock underlying the Units for
offering or the suspension of any exemption for such qualification or
registration of the Units or shares of Common Stock underlying the Units for
offering in any jurisdiction, or of the institution or threatened institution of
any proceedings for any of such purposes, and WaferGen will use its commercially
reasonable efforts to prevent the issuance of any such order, judgment or
decree, and, if issued, to endeavor to obtain as soon as reasonably possible the
lifting thereof.
 
(b)  WaferGen shall comply with the Act and the 1934 Act, and the rules and
regulations thereunder, and all applicable state securities laws and the rules
and regulations thereunder in the states in which the Units are to be offered
and in which WaferGen’s counsel has advised the Placement Agent that the Units
are qualified or registered for sale or exempt from such qualification or
registration, so as to permit the continuance of the sales of the Units, and
will file with the SEC, and shall promptly thereafter forward to the Placement
Agent, any and all reports on Form D as are required.
 
(c)  WaferGen shall use its reasonable best efforts to qualify the Units for
sale (or seek exemption therefrom) under the state securities or Blue Sky laws
of such jurisdictions in the United States as may be mutually agreed to by
WaferGen and the Placement Agent, and WaferGen will (through its counsel) make
such applications and furnish information as may be required for such purposes,
provided that in no event shall WaferGen be obligated to qualify to do business
in any jurisdiction where it is not now so qualified or to take any action which
would subject it to general service of process in any jurisdiction where it is
not now subject, and provided further that WaferGen shall not be required to
produce any new disclosure document other than the Memorandum. WaferGen will,
from time to time, prepare and file such statements and reports as are or may be
required to continue such qualifications in effect for so long a period as the
Placement Agent may reasonably request.
 
10

--------------------------------------------------------------------------------


 
(d)  WaferGen shall place a legend on the certificates representing the Units
issued to subscribers stating that the securities evidenced thereby have not
been registered under the Act or applicable state securities laws and setting
forth or referring to the applicable restrictions on transferability and sale of
such securities under the Act and applicable state laws.
 
(e)  WaferGen shall apply the net proceeds from the sale of the Units to fund
its working capital requirements and/or for such other purposes as shall be
described under “Use of Proceeds” in the Memorandum. The net proceeds of the
Offering shall not be used to repay more than $650,000 principal amount of of
indebtedness, or such greater amount if such amount has been advanced following
the date hereof for working capital.
 
(f)  During the Offering Period, WaferGen shall make available for review by
prospective purchasers of the Units during normal business hours at WaferGen’s
offices, upon their request and their execution of WaferGen’s standard form of
confidentiality agreement applicable to such inquiries, copies of WaferGen’s
agreements to the extent that such disclosure shall not violate any obligation
on the part of WaferGen to maintain the confidentiality thereof and shall afford
each prospective purchaser of Units the opportunity to ask questions of and
receive answers from an executive officer of WaferGen concerning the terms and
conditions of the Offering and the opportunity to obtain such other additional
information necessary to verify the accuracy of the Memorandum to the extent it
possesses such information or can acquire it without unreasonable expense.
 
(g)  Whether or not the transactions contemplated hereby are consummated, or
this Agreement is terminated, WaferGen hereby agrees to pay all fees, costs and
expenses incident hereto and to the Offering, including, without limitation,
those in connection with (i) preparing, printing, duplicating, filing,
distributing and binding the Memorandum and any and all amendments and/or
supplements thereto and any and all agreements, contracts and other documents
related hereto and thereto; (ii) the creation, authorization, issuance, transfer
and delivery of the Units, including, without limitation, fees and expenses of
any transfer agent or registrar; (iii) the fees and expenses of the Escrow
Agent; (iv) all fees and expenses of legal, accounting and other advisers to
WaferGen; (v) the registration or qualification of the Units for offer and sale
under the securities or Blue Sky laws of such jurisdictions pursuant to Section
5(c); and (vi) at Closing, or, if there is no Closing, within ten (10) days
after written request therefore following the Termination Date, all reasonable,
documented travel and other out-of-pocket expenses incurred by the Placement
Agent in connection with this engagement, including the reasonable, documented
fees and expenses of the Placement Agent’s counsel, which expenses shall not
exceed $50,000 in the aggregate without the prior written approval of WaferGen
(the “Placement Agent’s Expense Allowance”) and provided that such limitation
shall in no way affect the obligations of WaferGen with respect to
indemnification and contribution as set forth in Sections 7 and 8 herein.
 
(h)   Until the earlier of the termination of the No-Shop Period, the Closing
Date or the Termination Date, neither WaferGen nor any person or entity acting
on its behalf will negotiate or enter into any agreement with any other
Placement Agent or underwriter with respect to a private or public offering of
WaferGen’s or any of its subsidiary’s debt or equity securities. Except as
otherwise provided for in this Agreement, neither WaferGen nor anyone acting on
its behalf will, until the earlier of the Closing Date or the Termination Date,
without the prior written consent of the Placement Agent, offer for sale to, or
solicit offers to subscribe for Units or other securities of WaferGen from, or
otherwise approach or negotiate in respect thereof with, any other person.
 
11

--------------------------------------------------------------------------------


 
(i)  The Placement Agent shall be entitled to a cash placement fee equal to
seven (7%) percent of the aggregate purchase price of any equity securities of
WaferGen or Pubco, as the case may be (a “Recipient Co”) purchased in any
subsequent offering (“Subsequent Offering”) by investors (the “Referred
Investors”) whom the Placement Agent had “introduced” (as defined below) to
WaferGen during the period commencing on the date of the Placement Agent’s
engagement by WaferGen and ending on the earlier of the Closing Date or 15 days
after receipt by the Placement Agent of written notice of termination from
WaferGen (the “Term”) if such Subsequent Offering is consummated at any time
within the 12 month period following the Term (the “Tail Period”). A party
“introduced” by the Placement Agent shall mean an investor whose investment did,
or would have, resulted in the Placement Agent earning a fee in the Offering and
who either (i) met with WaferGen and/or had a conversation with WaferGen either
in person or via telephone regarding the Offering prior to the Termination Date,
(ii) was provided with a copy of the Memorandum by the Placement Agent prior to
the Termination Date based upon expressing an interest in the Offering, or (iii)
purchased Units in the Offering. A Subsequent Offering shall not include (i)
securities issued pursuant to stock option plans, deferred compensation plans,
restricted stock plans and employee stock purchase plans or upon the conversion
or exchange of debt or convertible or exchangeable securities outstanding as of
the Closing Date; (ii) the issuance by Recipient Co of any shares of its capital
stock (either equity or debt) as consideration for mergers, acquisitions, other
business combinations, or strategic alliances; or (iii) the offer, issuance or
sale of any securities of WaferGen in exchange for any “underwater” options of
WaferGen. As additional compensation WaferGen shall issue to the Placement
Agent, or cause to be issued to the Placement Agent, warrants to purchase a
number of equity securities of Recipient Co equal to seven percent (7%) of the
equity securities of Recipient Co purchased in such Subsequent Offering by
Referred Investors “introduced” by the Placement Agent. In the event that
convertible equity securities of Recipient Co are purchased in the Subsequent
Offering, the foregoing percentage shall apply on an as-converted to common
stock basis (exclusive of any conversion of warrants issued in the Subsequent
Offering). Such warrants shall (a) be exercisable until the date five (5) years
after the date of the closing of such Subsequent Offering, (b) have an exercise
price equal to the warrant price of any warrants included in any unit offering,
or 120% of the common stock offer price, (or in the case of convertible
securities, the exercise price) in such Subsequent Offering, (c) have
“piggy-back” registration rights no less favorable than those of other
convertible securities sold in the Subsequent Offering, and (d) provide for
cashless exercise in the event not registered during the time required for the
Subsequent Offering shares to be registered. Any placement fee or warrants
payable to the Placement Agent pursuant to this Section 5(i) shall be reduced by
the amount of any placement fee or warrants to which the Placement Agent becomes
entitled pursuant to Section 5(j). The obligations of WaferGen set forth in this
Section 5(i) shall survive termination of this Agreement.
 
12

--------------------------------------------------------------------------------


 
(j)  If at any time during the Term, or within the 18-month period following
consummation of any Offering, WaferGen, or any of its subsidiaries (i) decides
to finance or refinance any indebtedness using a manager or agent; (ii)
determines to raise funds by means of a public offering or a private placement
of equity or debt securities using an underwriter; (iii) determines to raise
funds by means of a public offering or a private placement of equity or debt
securities using a placement agent; or (iv) decides to dispose of or acquire
business units or acquire any of its outstanding securities or make any exchange
or tender offer or enter into a merger, consolidation or other business
combination or any recapitalization, reorganization, restructuring or other
similar transaction, including, without limitation, an extraordinary dividend or
distribution or a spin-off or split-off, and WaferGen decides to retain a
financial advisor for such transaction; then, in each such instance, WaferGen
shall provide the Placement Agent with a right of first negotiation, as
described below, to either (y) act as lead manager, placement agent or lead
agent with respect to any financing or refinancing; or (z) act as WaferGen’s
exclusive financial advisor for any transaction. In furtherance of the
foregoing, upon WaferGen’s determination to pursue a transaction delineated in
(i), (ii), (iii) or (iv) above, it shall provide the Placement Agent with
written notice thereof, and shall immediately enter into good faith negotiations
with the Placement Agent on an exclusive basis for five (5) business days to
determine the terms and conditions of the Placement Agent’s retention. If
following such notice, and such good faith negotiations, WaferGen and the
Placement Agent are not able to reach agreement on the terms and conditions of
the Placement Agent’s retention, WaferGen shall be free to pursue third parties
to act as its advisor, placement agent or underwriter with respect to the
proposed transaction described in the notice. Notwithstanding the foregoing, the
Placement Agent shall have no right of first negotiation under this Agreement
unless it shall have directly introduced Investors who purchase Units in the
Offering having an aggregate purchase price of at least $3,000,000. The
aggregate purchase price of Units purchased in the Offering by Investors
directly introduced by the Placement Agent shall be determined by subtracting
from the gross proceeds of the Offering the sum of (i) the aggregate purchase
price of Units purchased by investors who were not introduced to the Offering by
registered broker-dealers plus (ii) the aggregate purchase price of Units
purchased by Investors introduced by the Placement Agent’s selected dealers and
sub-agents.
 
(k)  Except with the prior written consent of the Placement Agent (which shall
not be unreasonably withheld) or as set forth herein or in the Memorandum,
WaferGen shall not, at any time prior to the earlier of the Closing Date or the
Termination Date, engage in or commit to engage in any transaction outside the
ordinary course of business, including without limitation the incurrence of
material indebtedness, materially change its business or operations as described
in the Memorandum, or issue, agree to issue or set aside for issuance any
securities (debt or equity) or any rights to acquire any such securities.
 
6. Conditions of the Placement Agent’s Obligations. The obligations of the
Placement Agent hereunder are subject to the fulfillment, at or before the
Closing, of the following additional conditions, each of which may be waived in
writing by the Placement Agent:
 
(a)  Each of the representations and warranties of WaferGen shall be true and
correct in all material respects when made on the date hereof and on and as of
the Closing Date as though made on and as of the Closing Date.
 
13

--------------------------------------------------------------------------------


 
(b)  WaferGen shall have performed and complied in all material respects with
all agreements, covenants and conditions required to be performed and complied
with by it under the Transaction Documents at or before the Closing.
 
(c)  No order suspending the use of the Memorandum or enjoining the offering or
sale of the Units shall have been issued, and no proceedings for that purpose or
a similar purpose shall have been initiated and pending, or, to WaferGen’s
knowledge, are contemplated or threatened.
 
(d)  At the Closing WaferGen shall have an outstanding capitalization as
described in the Memorandum. All shares of capital stock currently outstanding
are, and all Shares which may be issued at the Closing will be upon issuance,
validly issued, fully paid, and non-assessable. At the Closing, no securities
will be issuable upon the exercise of warrants or options, without the written
authorization of the Placement Agent, except (i) those warrants and options as
set forth in the Memorandum and (ii) stock options for shares of WaferGen’s
Common Stock granted to new employees in a manner consistent with prior
practices and approved by WaferGen’s Board of Directors.
 
(e)  The Placement Agent shall have received certificates of the President of
WaferGen, dated as of the Closing Date, certifying on behalf of WaferGen, in
such detail as the Placement Agent may reasonably request, as to the fulfillment
of the conditions set forth in subparagraphs (a), (b), (c) and (d) above.
 
(f)  WaferGen shall have delivered to the Placement Agent (i) a currently dated
good standing certificate for WaferGen from the Secretary of State of Delaware
and each jurisdiction in which WaferGen is qualified to do business as a foreign
corporation, (i) a currently dated good standing certificate for Bio-systems
from the Secretary of State of Nevada and each jurisdiction in which Bio-systems
is qualified to do business as a foreign corporation and (ii) certified
resolutions of WaferGen’s Board of Directors approving this Agreement and the
other Transaction Documents, and the transactions and agreements contemplated by
this Agreement and the other Transaction Documents.
 
(g)  On or prior to the date hereof and at the Closing, the Chief Executive
Offcier of WaferGen shall have provided a certificate to the Placement Agent
confirming on behalf of WaferGen that there have been no undisclosed material
and adverse changes in the business condition (financial or otherwise) of
WaferGen from the date of the latest financial statements included in the
Memorandum, the absence of undisclosed liabilities (other than liabilities
arising in the ordinary course of business subsequent to the date of the most
recent balance sheet included in the Memorandum) and such other matters relating
to the financial condition of WaferGen that the Placement Agent may reasonably
request.
 
(h)  At the Closing, WaferGen shall have paid all fees, costs and expenses as
set forth in Section 5(i) hereof.
 
(i)  There shall have been delivered to the Placement Agent a signed opinion of
counsel (including a “10b-5 letter” in customary form) to WaferGen (“Company
Counsel”), dated as of the Closing Date, in the form reasonably satisfactory to
counsel for the Placement Agent.
 
14

--------------------------------------------------------------------------------


 
(j)  Prior to the Closing, WaferGen shall have engaged a transfer agent
reasonably satisfactory to the Placement Agent for purposes of handling the
transfers of its capital stock and other securities.
 
(k)  All proceedings taken at or prior to the Closing in connection with the
authorization, issuance and sale of the Shares will be reasonably satisfactory
in form and substance to the Placement Agent and its counsel, and such counsel
shall have been furnished with all such documents, certificates and opinions as
they may reasonably request upon reasonable prior notice in connection with the
transactions contemplated hereby.
 
6A. Mutual Condition. The obligations of the Placement Agent and WaferGen
hereunder are subject to the execution by the investors of subscription
agreements in form and substance acceptable to the Placement Agent and WaferGen.
 
7. Indemnification.
 
(a)  WaferGen will (i) indemnify and hold harmless the Placement Agent, its
selected dealers and its officers, directors, employees and each person, if any,
who controls the Placement Agent within the meaning of the Act and such selected
dealers (each an “Indemnitee”) against, and pay or reimburse each Indemnitee
for, any and all losses, claims, damages, liabilities or expenses whatsoever (or
actions or proceedings or investigations in respect thereof), joint or several
(which will, for all purposes of this Agreement, include, but not be limited to,
all reasonable costs of defense and investigation and all reasonable attorneys’
fees, including appeals), to which any Indemnitee may become subject, under the
Act or otherwise, in connection with the offer and sale of the Units, whether
such losses, claims, damages, liabilities or expenses shall result from any
claim of any Indemnitee or any third party; and (ii) reimburse each Indemnitee
for any legal or other expenses reasonably incurred in connection with
investigating or defending against any such loss, claim, action, proceeding or
investigation; provided, however, that WaferGen will not be liable in any such
case to the extent that any such claim, damage or liability results from (A) an
untrue statement or alleged untrue statement of a material fact made in the
Memorandum, or an omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in reliance upon and in conformity with written information
furnished to WaferGen by any Indemnitee or any such controlling persons
specifically for use in the preparation thereof, (B) any violations by the
Indemnitee of applicable law, including but not limited to the Act or state
securities laws which does not result from a violation thereof or a breach
hereof by WaferGen or any of its affiliates, or (C) fraud, willful misconduct or
gross negligence of the Indemnitee. In addition to the foregoing agreement to
indemnify and reimburse, WaferGen will indemnify and hold harmless each
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall for all purposes of this Agreement, include, but
not be limited to, all costs of defense and investigation and all reasonable
attorneys’ fees, including appeals) to which any Indemnitee may become subject
insofar as such costs, expenses, losses, claims, damages or liabilities arise
out of or are based upon the claim of any person or entity that he or it is
entitled to broker’s or finder’s fees from any Indemnitee in connection with the
Offering.
 
(b)  The Placement Agent will indemnify and hold harmless WaferGen, its
officers, directors, employees and each person, if any, who controls WaferGen
and such persons within the meaning of the Act against, and pay or reimburse any
such person for, any and all losses, claims, damages or liabilities or expenses
whatsoever (or actions, proceedings or investigations in respect thereof), joint
or several, to which WaferGen or any such person may become subject under the
Act or otherwise, in connection with the offer and sale of the Units, whether
such losses, claims, damages, liabilities or expenses (or actions, proceedings
or investigations in respect thereof) shall result from any claim of WaferGen,
any of its officers, directors, employees, agents, any person who controls
WaferGen and such persons within the meaning of the Act or any third party,
insofar as such losses, claims, damages or liabilities are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Memorandum, but only with reference to information contained in the Memorandum
relating to the Placement Agent, or an omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, if made or omitted in reliance upon and in
conformity with information furnished to WaferGen by the Placement Agent or any
such controlling persons, specifically for use in the preparation thereof. The
Placement Agent will reimburse WaferGen or any such person for any legal or
other expenses reasonably incurred in connection with investigating or defending
against any such loss, claim, damage, liability or action, proceeding or
investigation to which such indemnity obligation applies, including appeals.
Notwithstanding the foregoing, (i) in no case shall the Placement Agent have any
liability to any person under this Section 7(b) for the gross negligence, fraud
or willful misconduct of WaferGen or any person entitled to indemnification
hereunder and (ii) in no event shall the Placement Agent’s indemnification
obligation hereunder exceed the fees payable to it hereunder.
 
15

--------------------------------------------------------------------------------


 
(c)   Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, claim, proceeding or investigation
(“Action”), such indemnified party, if a claim in respect thereof is to be made
against the indemnifying party under this Section 7, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any indemnified party under this Section 7 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in, and, to the extent that it may wish, jointly with
any other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party; provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it which are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.
 
16

--------------------------------------------------------------------------------


 
8. Contribution. To provide for just and equitable contribution, if (i) an
indemnified party makes a claim for indemnification pursuant to Section 7 hereof
and it is finally determined, by a judgment, order or decree not subject to
further appeal that such claims for indemnification may not be enforced, even
though this Agreement expressly provides for indemnification in such case; or
(ii) any indemnified or indemnifying party seeks contribution under the Act, the
1934 Act, or otherwise, then each indemnifying party shall contribute to such
amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of WaferGen on the one hand and the Placement Agent on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative benefits
received by WaferGen on the one hand and the Placement Agent on the other shall
be deemed to be in the same proportion as the total net proceeds from the
Offering (before deducting expenses) received by WaferGen bear to the total
commissions and fees received by the Placement Agent. Notwithstanding the
foregoing, in no event shall the Placement Agent’s aggregate indemnification and
contribution obligation hereunder exceed the fees payable to it hereunder. The
relative fault, in the case of an untrue statement, alleged untrue statement,
omission or alleged omission will be determined by, among other things, whether
such statement, alleged statement, omission or alleged omission relates to
information supplied by WaferGen or by the Placement Agent, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement, alleged statement, omission or alleged omission.
WaferGen and the Placement Agent agree that it would be unjust and inequitable
if the respective obligations of WaferGen and the Placement Agent for
contribution were determined by pro rata allocation of the aggregate losses,
liabilities, claims, damages and expenses or by any other method or allocation
that does not reflect the equitable considerations referred to in this Section
8. No person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) will be entitled to contribution from any person who
is not guilty of such fraudulent misrepresentation. For purposes of this Section
8, each person, if any, who controls the Placement Agent within the meaning of
the Act will have the same rights to contribution as the Placement Agent, and
each person, if any, who controls WaferGen within the meaning of the Act will
have the same rights to contribution as WaferGen, subject in each case to the
provisions of this Section 8. Anything in this Section 8 to the contrary
notwithstanding, no party will be liable for contribution with respect to the
settlement of any claim or action effected without its written consent. This
Section 8 is intended to supersede, to the extent permitted by law, any right to
contribution under the Act, the 1934 Act or otherwise available.
 
9. Term and Termination.
 
(a)  The Offering may be terminated fifteen (15) days after receipt by either
party hereto of written notice of termination; provided that no such notice may
be given by WaferGen during the No-Shop Period.
 
(b)  Upon any termination pursuant to subsection (a) above, this Agreement shall
terminate. Notwithstanding anything to the contrary contained herein, Sections
5(g), 5(i), 5(j) and 7 through 17 shall survive the termination of this
Agreement.
 
17

--------------------------------------------------------------------------------


 
(c)  Upon any termination pursuant to subsection (a) hereof, the Escrow Agent
shall, at the request of the Placement Agent or WaferGen, cause all money
received in respect of subscriptions for Units not accepted by WaferGen to be
promptly returned to such subscribers without interest, penalty, expense or
deduction. Any interest earned thereon may be applied to the payment of the
Escrow Agent’s fees and expenses or credited to WaferGen.
 
10. Limitation of Engagement to WaferGen. WaferGen acknowledges that the
Placement Agent has been retained only by WaferGen, that the Placement Agent is
providing services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that WaferGen’s engagement of the Placement
Agent is not deemed to be on behalf of, and is not intended to confer rights
upon, any shareholder, owner or partner of WaferGen or any other person not a
party hereto as against the Placement Agent or any of its affiliates, or any of
its or their officers, directors, controlling persons (within the meaning of
Section 15 of the Act or Section 20 of the 1934 Act), employees or agents, other
than the indemnification and contribution provisions set forth in Sections 7 and
8 hereof. Unless otherwise expressly agreed in writing by the Placement Agent or
as provided in Sections 7 or 8 hereof, no one other than WaferGen is authorized
to rely upon this Agreement or any other statements or conduct of the Placement
Agent, and no one other than WaferGen is intended to be a beneficiary of this
Agreement. WaferGen acknowledges that any recommendation or advice, written or
oral, given by the Placement Agent to WaferGen in connection with this
engagement is intended solely for the benefit and use of WaferGen’s management
and directors in considering a possible Offering, and any such recommendation or
advice is not on behalf of, and shall not confer any rights or remedies upon,
any other person or be used or relied upon for any other purpose. WaferGen, in
its sole discretion, shall have the right to reject any investor introduced to
it by the Placement Agent.
 
11. Limitation of Liability to WaferGen. Except as provided in Section 7
(Indemnification) and Section 8 (Contribution), neither the Placement Agent nor
any of its affiliates or any of its or their officers, directors, controlling
persons (within the meaning of Section 15 of the Act or Section 20 of the 1934
Act), employees or agents shall have any liability to WaferGen, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of WaferGen (whether direct or indirect, in contract, tort, for an act of
negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by the Placement Agent and that are finally determined (by a court of
competent jurisdiction and after exhausting all appeals) to have resulted from
the illegal conduct, fraud, gross negligence or willful misconduct of the
Placement Agent. Notwithstanding the foregoing, in no event shall the Placement
Agent’s obligation hereunder exceed the fees payable to it hereunder. With
respect to alleged breaches of the Confidentiality provisions herein by the
Placement Agent, WaferGen shall have the right to pursue equitable relief in
addition to any other remedy in equity or law. 
 
12. Survival. The obligations of the parties to pay any costs, fees and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder. The respective indemnities, agreements,
representations, warranties and other statements of WaferGen set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of, and regardless of any access to
information by, WaferGen or the Placement Agent, or any of their officers or
directors or any controlling person thereof, and will survive the sale of the
Units.
 
18

--------------------------------------------------------------------------------


 
13. Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery or telefax, if sent to the Placement
Agent, to Rodman & Renshaw, LLC, 1270 Avenue of the Americas, 16th Floor, New
York, NY 10020, Telefax number (212) 356-0536, Attention: Thomas Pinou with a
copy (which shall not, of itself, constitute sufficient notice) to: Morse,
Zelnick, Rose & Lander, LLP, 405 Park Avenue, New York, NY 10022, Attention:
Kenneth S. Rose, Esq., Telefax number (212) 838-9190, and if sent to WaferGen,
to WaferGen, Inc., Bayside Technology Center, 46571 Fremont Blvd., Fremont, CA
94538, Telefax number (510) 651-4599, Attention: Amjad Huda with a copy (which
shall not, of itself, constitute sufficient notice) to: Haynes & Boone, LLP, 153
East 53rd Street, Suite 4900, New York, New York 10022, Attention: Harvey J.
Kesner, Esq., Telefax number 212-884-8233. Notices sent by certified mail shall
be deemed received five days thereafter, notices sent by hand delivery or
overnight delivery shall be deemed received on the date of the relevant written
record of receipt, and notices delivered by telefax shall be deemed received as
of the date and time printed thereon by the telefax machine.


14. ARBITRATION, CHOICE OF LAW; COSTS. THE PARTIES HERETO AGREE TO SUBMIT ALL
CONTROVERSIES (OTHER THAN REQUESTS FOR EQUITABLE RELIEF AS PROVIDED IN SECTION
15 HEREOF) TO ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH BELOW AND
UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES, (B) THE
PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING THE RIGHT
TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED AND
DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT REQUIRED TO
INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO APPEAL OR
TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E) THE PANEL
OF NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (THE “NASD”) ARBITRATORS
WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS WHO WERE OR ARE AFFILIATED WITH
THE SECURITIES INDUSTRY, AND (F) ALL CONTROVERSIES WHICH MAY ARISE BETWEEN THE
PARTIES CONCERNING THIS AGREEMENT SHALL BE DETERMINED BY ARBITRATION PURSUANT TO
THE RULES THEN PERTAINING TO THE NASD. JUDGMENT ON ANY AWARD OF ANY SUCH
ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN
ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS AGAINST WHOM SUCH
AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF THE ARBITRATORS
SHALL BE BINDING AND CONCLUSIVE UPON THEM. EACH PARTY SHALL BEAR ITS OWN COSTS,
DISBURSEMENTS AND ATTORNEY’S FEES IN CONNECTION WITH ANY SUCH PROCEEDINGS.
 
15. Confidentiality.
 
(a) WaferGen hereby agrees to hold confidential the identities of the purchasers
in the Offering and shall not disclose their names and addresses without the
prior written consent of the Placement Agent, except as required by law,
pursuant to an order of a court of competent jurisdiction or the request of a
regulatory authority having jurisdiction over the Placement Agent (a “Regulatory
Request”), or as contemplated by the terms of this Agreement, provided that
WaferGen shall, if permitted by law, give notice to the Placement Agent of the
request or order (other than a Regulatory Request) to furnish the nonpublic
information. Notwithstanding the foregoing, WaferGen shall not be deemed to be
in violation of this Section 15 by virtue of revealing the identities of such
purchasers to WaferGen’s transfer agent and professional advisors or in
connection with any registration statement.
 
19

--------------------------------------------------------------------------------


 
(b) In the event of the consummation or public announcement of any Offering, the
Placement Agent shall have the right to disclose its participation in such
Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.
 
(c) The Placement Agent acknowledges that the securities laws prohibit WaferGen
and the Placement Agent from disclosing material, non-public information to
selected persons unless WaferGen discloses such information publicly or
discloses such information on a confidential basis. The Placement Agent hereby
agrees with WaferGen (i) to maintain in confidence any material, non-public
information disclosed to the Placement Agent with respect to WaferGen, (ii) to
use such information only in connection with the provisions of services to
WaferGen hereunder, and (iii) to comply with applicable securities laws with
respect to such information. The Placement Agent agrees to keep confidential
during the Term, and for five (5) years after the expiration or any termination,
of this Agreement, all material nonpublic information provided to it by WaferGen
or its advisors, except as required by law, pursuant to a Regulatory Request, or
as contemplated by the terms of this Agreement, provided the Placement Agent
shall, if permitted by law, give notice to WaferGen of the request or order
(other than a Regulatory Request) to furnish the nonpublic information.
Notwithstanding any provision herein to the contrary, the Placement Agent may
disclose nonpublic information to its affiliates, agents and advisors whenever
it determines that such disclosure is necessary to provide the services
contemplated hereunder, provided that it advises such persons of the obligation
to maintain the confidentiality of such information and remains liable under
this Agreement for any breach of confidentiality by such affiliates, agents and
advisors. Notwithstanding any provision herein to the contrary, this Section 15
shall not bar disclosure of, and the Placement Agent and WaferGen and their
respective representatives or agents may disclose, without limitation of any
kind, any information with respect to the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011-4) of
the Offering and related transactions and all materials of any kind (including
opinions or other tax analyses) that are provided to the Placement Agent or
WaferGen or such representatives or agents relating to such tax treatment and
tax structure, provided that with respect to any document or similar item, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the transactions.
 
(d) Each party hereby consents to the granting of an injunction against it by
any court of competent jurisdiction to enjoin it from violating the foregoing
confidentiality provisions. Each party hereby agrees that the other party will
not have an adequate remedy at law in the event that the breaching party
breaches these confidentiality provisions contained herein, and that the
non-breaching party will suffer irreparable damage and injury as a result of any
such breach. Resort to such equitable relief shall not, however, be construed to
be a waiver of any other rights or remedies which the non-breaching party may
have.
 
20

--------------------------------------------------------------------------------


 
16. Miscellaneous. No provision of this Agreement may be changed or terminated
except by a writing signed by the party or parties to be charged therewith.
Unless expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Any party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. If any provision of this Agreement is determined to
be invalid or unenforceable in any respect, such determination will not affect
such provision in any other respect, and the remainder of the Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts
(including facsimile counterparts), each of which shall be deemed an original
and all of which shall constitute a single agreement.
 
17. Entire Agreement. This Agreement together with any other agreement referred
to herein is intended to supersede all prior agreements between the parties with
respect to the Units purchased hereunder and the subject matter hereof,
including, without limitation, the engagement letter between WaferGen and the
Placement Agent dated February 7, 2007.

 
[Balance of page intentionally blank, signature page follows]
 
21

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this Agreement, whereupon it will become a binding
agreement between WaferGen and the Placement Agent in accordance with its terms.

       
Very truly yours,


WAFERGEN, INC.
 
   
   
  By:   /s/ Alnoor Shivji   

--------------------------------------------------------------------------------

Name: Alnoor Shivji    Title: President and CEO 




       
Accepted and agreed:


RODMAN & RENSHAW, LLC
 
   
   
  By:   /s/ Thomas Pinou  

--------------------------------------------------------------------------------

Name: Thomas Pinou   Title: Chief Financial Officer

 
 
22

--------------------------------------------------------------------------------


 